DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to include the limitations of the original claim 7, which in the non-final action was indicated as having allowable subject matter. Claim 1 now has the limitation of “the padded layer being mounted onto the second leg panel surface”. The second surfaces of the seat panel, back panel, and leg panel are the outer surfaces in a wagon configuration or bottom surfaces in a lounger configuration of the multifunctional beach wagon, as support by “the plurality of wheels being connected onto the second surface of the seat panel” and “the at least one head rest being mounted onto the first back panel surface”. The padded layer in the claims is on the second surface of the leg panel meaning that it would on the underneath side of a chair when used as a lounger. Simmons (US-6079777-A) in view of Zhu (US-106100250B1) teaches all other limitation in claim 1 including the first and second surfaces of the leg panel, but does not teach a padded layer on the leg panel. It is known in the art to have a cushion of padded layer on the upper side a leg panel to help support the user’s feet, but this would be on the first leg panel surface as claimed. With no reason to further modify Simmons, claim 1 and its dependent claims are in condition for allowance.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618